Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-6 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breton et al. (US 2015/0175820) in view of Foucher et al. (US2003/0018100), Iftime et al. (US 2013/0305947) and Punet Plensa et al. (US 2017/0022382). 	Regarding claims 1, 2, 6, and 21, Breton et al. teach “an ink composition (title), comprising:  	particles comprising at least one water dissipatible sulfonated polyester (paragraph 48);  	at least one colorant (paragraph 47);  	at least one surfactant (paragraph 52);  	at least one humectant (paragraph 47); and  	water (paragraph 47); 	wherein the particles, the at least one polymer additive and the at least one colorant are separate ink ingredients (paragraph 47). 	Breton et al. fail to teach that “the sulfonated polyester having a degree of sulfonation of from about 6 mole percent (or “about 7.5 mole percent”, as in claim 2) to about 15 mole percent.”  However, Foucher et al. teach using sulfonated polyesters having up to 10 mol percent sulfonation (paragraph 36) in order to have a pigmented aqueous dispersion which is cold resistant and has a long shelf life (paragraph 26). Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a sulfonated polyester having a sulfonation degree of up to about 10 mol percent in order to have an aqueous pigment dispersion which is cold resistant and has a long shelf life. 	Breton et al. also fail to teach that the at least one colorant is “chosen from a photochromic colorant and a fluorescent colorant.”  Iftime et al. teach adding a photochromic 
    PNG
    media_image1.png
    150
    128
    media_image1.png
    Greyscale
Formula I


    PNG
    media_image2.png
    119
    147
    media_image2.png
    Greyscale
Formula II

    PNG
    media_image3.png
    111
    289
    media_image3.png
    Greyscale
 	wherein each R1 and each R2 is independently an alkylene of from 2 to about 25 carbon atoms (paragraph 76);  	each R3 is independently a branched or unbranched alkyl group of from 1 to 15 carbon atoms (paragraph 76);  	each R' is independently an arylene of from about 6 to about 36 carbon atoms (paragraph 76);  	each X+ is independently Na+, Li+, or K+ (paragraph 76); 
	Regarding claim 5, Breton et al. further teach “wherein the sulfonated polyester is a dispersion having particle sizes of about 30 nm to about 1 nm, as measured by Malvern Zetasizer (Dynamic Light Scattering (DLS)) (paragraph 76).” 	Regarding claim 8, Iftime et al. further teach “wherein the at least one colorant is a photochromic colorant, the photochromic colorant comprising a compound selected from the group consisting of spiropyrans, spiroxazines, stilbenes, aromatic azobenzenes, chromenes, bisimidazoles, spirodihydroindolizines, quinines, perimidinespirocyclohexadienones, viologens, fulgides, diarylethenes, triarylmethanes, anils and combinations thereof (paragraph 8).” 	Regarding claim 9, Breton et al. further teach “wherein the at least one surfactant is chosen from ionic surfactants, anionic surfactants, cationic surfactants, nonionic surfactants, zwitterionic surfactants and mixtures thereof (paragraph 53).” 	Regarding claim 10, Breton et al. further teach “wherein the at least one surfactant is chosen from an alcohol alkoxylate, di-alkyl sulfosuccinate, alkyl sulfate, alky ether sulfate, sulfo-carboxylic compound, ethoxylated alkyl phenols and combinations thereof (paragraph 53).” 	Regarding claim 11, Breton et al. further teach “wherein the humectant is an organic compound having a boiling point higher than water at atmospheric pressure (paragraph 69).” 	Regarding claim 12, Breton et al. further teach “wherein the humectant is at least one compound chosen from alcohols, glycol ethers, polyglycol ethers, ethylene glycol alkyl ethers, propylene glycol alkyl ethers, polyethylene glycol alkyl ethers, amides, carboxylic acids and salts thereof, esters, organosulfides, organosulfoxides, sulfones, ethers, hydroxyethers, amino 
 	Regarding claim 19, Breton et al. further teach “wherein the sulfonated polyester comprises a polymer unit of formula I, a polymer unit of formula II and a crosslinker unit having the following structures:
    PNG
    media_image1.png
    150
    128
    media_image1.png
    Greyscale
Formula I


    PNG
    media_image2.png
    119
    147
    media_image2.png
    Greyscale
Formula II

    PNG
    media_image3.png
    111
    289
    media_image3.png
    Greyscale
 	wherein each R1 and each R2 is independently an alkylene of from 2 to about 25 carbon atoms (paragraph 76);  	each R3 is independently a branched or unbranched alkyl group of from 1 to 15 carbon atoms (paragraph 76);  	each R' is independently an arylene of from about 6 to about 36 carbon atoms (paragraph 76);  	each X+ is independently Na+, Li+, or K+ (paragraph 76);  	n is from about 80 to about 95 mole percent (paragraph 76);  	p is from about 5 to about 15 mole percent (paragraph 76); and  	q is from about 0.1 to about 4 mole percent (paragraph 76).” 	 	Regarding claim 20, Iftime et al. further teach “wherein the at least one colorant is a photochromic colorant, the photochromic colorant comprising a compound selected from the group consisting of spiropyrans, spiroxazines, stilbenes, aromatic azobenzenes, chromenes, bisimidazoles, spirodihydroindolizines, quinines, perimidinespirocyclohexadienones, viologens, fulgides, diarylethenes, triarylmethanes, anils and combinations thereof (paragraph 8).”
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are moot in view of the new grounds of rejection.
 Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D ZIMMERMAN/           Primary Examiner, Art Unit 2853